                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Dawn Y. Watson,                         )             Civil Action No. 9:18-cv-01663-JMC
                                        )
                             Plaintiff, )
                                        )
        v.                              )                   ORDER AND OPINION
                                        )
Andrew M. Saul, Commissioner of         )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This action arises from Plaintiff Dawn Y. Watson’s application to the Social Security

Administration seeking disability insurance benefits (“DIB”) under the Social Security Act (“the

Act”), 42 U.S.C. § 405(g) (2019). The matter before the court is a review of the Magistrate Judge’s

Report and Recommendation (“Report”), recommending that the court affirm the Commissioner’s

decision because “the record contains substantial evidence to support the conclusion of the

Commissioner that Plaintiff was not disabled within the meaning of [the Act].” (ECF No. 23 at

11.) For the reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report (ECF No.

23) and AFFIRMS the final decision of the Commissioner.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 23 at 1–10.) Plaintiff applied for DIB in March 2015,

claiming a disability onset date of February 8, 2015. (Id. at 1.) Her alleged disability is caused by

various health issues, including “bipolar disorder, major depressive disorder, post-traumatic stress

disorder, anxiety disorder, right shoulder rotator cuff disease, patellofemoral disorder of her knees,

lumbago, cervical spondylosis, and headaches.” (Id. (citing ECF No. 10-2 at 20; 10-5 at 4–8; 10-



                                                  1
6 at 6).) The Social Security Administration denied Plaintiff’s initial application and her

subsequent request for reconsideration. (Id.) Plaintiff appeared before an Administrative Law

Judge (“ALJ”) in November 2017 seeking a review of her application. (Id. (citing ECF No. 10-2

at 35–65).) The ALJ issued an “Unfavorable Decision” that denied Plaintiff’s request for DIB

based on the following findings of fact and conclusions of law:

       The claimant meets the insured status requirements of [the Act] through December
       31, 2020. []

       The claimant has not engaged in substantial gainful activity since February 8, 2015,
       the alleged onset date (20 C.F.R. § 404.1571, et seq.).

       The claimant has the following severe impairments: bipolar disorder, major
       depressive disorder, post-traumatic stress disorder, anxiety disorder, right shoulder
       rotator cuff disease, patellofemoral disorder of the knees, lumbago, cervical
       spondylosis, and headaches (20 C.F.R. § 404.1520(c)).

       The claimant does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20 C.F.R.
       Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, and
       404.1526).

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 C.F.R. § 404.1567(a), except no more than occasional pushing and pulling
       with the bilateral upper and lower extremities; and no more than occasional
       overhead reaching with the right upper extremity. Additionally, the claimant should
       avoid climbing ladders, ropes, and scaffolds; and should no more than occasionally
       climb ramps and stairs, balance stoop, kneel, crouch, or crawl. She should avoid
       concentrated exposure to hazardous machinery and unprotected heights. Finally,
       she would not be capable of performing complex or detailed tasks, but could
       understand, remember, and carry out simple and semi-detailed tasks.

       The claimant is capable of performing past relevant work as a personnel clerk. This
       work does not require the performance of work-related activities precluded by the
       claimant’s residual functional capacity (20 C.F.R. § 404.1565).

       The claimant has not been under a disability, as defined in [the Act], from February
       8, 2015, through the date of this decision (20 C.F.R. 404.1520(f)).

(Id. (citing ECF No. 10-2 at 20–30) (internal citations omitted).) The Appeals Council denied



                                                2
Plaintiff’s appeal thereby rendering the ALJ’s assessment to be the final decision of the

Commissioner. (Id. (citing ECF No. 10-2 at 2–7).)

       Plaintiff filed a Complaint on June 18, 2018. (ECF No. 1.) The Commissioner filed the

administrative record on January 2, 2019. (ECF No. 10.) Plaintiff filed a brief on April 17, 2019,

claiming that there is not substantial evidence to support the ALJ’s decision. (ECF No. 19.) In a

brief filed on May 20, 2019, the Commissioner asserts that the ALJ’s findings are supported by

substantial evidence and are without error (ECF No. 17), to which Plaintiff filed a response brief

on June 3, 2019 (ECF No. 21). The Magistrate Judge issued a Report on October 30, 2019,

recommending that this court affirm the Commissioner’s final decision. (ECF No. 23 at 11.)

Plaintiff timely filed Objections to the Report on November 13, 2019 (ECF No. 24), and the

Commissioner filed a Reply opposing Plaintiff’s Objections on November 21, 2019. (ECF No.

25.)

                                       II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s Report,

the court is not required to give any explanation for adopting the Report. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error



                                                  3
on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, a failure to file specific, written objections to the Report results in a party’s waiver

of the right to appeal from the judgment of the court based upon such recommendation. See 28

U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. See id.

                                          III. DISCUSSION

       Plaintiff objects and contends that the Magistrate Judge erred “finding that there is no

apparent conflict between the reasoning level 4 requirements outlined in the Dictionary of

Occupational Titles [‘DOT’] and a residual functional capacity [‘RFC’] for simple and semi-

detailed tasks.” (ECF No. 24 at 1–2.) Specifically, “the ALJ erred by failing to obtain an

explanation from the [vocational expert] . . . for the conflict between the DOT’s Reasoning

Development Level 4 requirements for the job of personnel clerk and Plaintiff’s limitation to

understanding, remembering, and carrying out only simple and semi-detailed tasks. (Id. at 3–4.) In

short, the Commissioner asserts that “Plaintiff has not only failed to demonstrate that she was not

able to return to her past relevant work . . . as actually performed, but she also failed to prove she

was unable to return to that job as generally performed, providing an additional reason to overrule

Plaintiff’s objections.” (ECF No. 25 at 6–7.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been



                                                  4
presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Jones v.

Hamidullah, No. 2:05–2736–PMD–RSC, 2005 WL 3298966, at *3 (D.S.C. Dec. 5, 2005).

        Here, after a thorough review of Plaintiff’s Brief (ECF No. 19), and the Report (ECF No.

23), and Plaintiff’s Objection (ECF No. 24), the court concludes that Plaintiff simply rehashes

arguments that have been addressed by the Magistrate Judge. Therefore, the court finds that the

Report provides well-reasoned and properly analyzed issues that are reiterated in Plaintiff’s

Objection. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9,

2018) (adopting a magistrate’s report in which the court concurred “with both the reasoning and

the result”).

                                         IV. CONCLUSION

        For the reasons stated above, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 23) and AFFIRMS the Commissioner’s final decision.

        IT IS SO ORDERED.




                                                          United States District Judge

March 31, 2020
Columbia, South Carolina




                                                  5
